 Case 2:19-cr-00642-VAP Document 369-1 Filed 05/10/21 Page 1 of 3 Page ID #:7588



 1   David A. Warrington
 2   David.warrington@kutakrock.com
     KUTAK ROCK LLP
 3   901 East Byrd Street, Suite 1000
 4   Richmond, Virginia 23219
     Telephone: (202) 828-2438
 5   Facsimile: (202) 828-2400
 6
     Attorney for Defendant Imaad Shah Zuberi
 7
 8                           UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10                                Case No.: 2:19-cr-00642-VAP
     UNITED STATES OF AMERICA,         No.: 2:20-cr-00155-VAP
11
12                                          DECLARATION OF DAVID A.
                Plaintiff,
                                            WARRINGTON IN SUPPORT OF
13                                          DEFENDANT IMAAD ZUBERI’S
14        v.                                EX PARTE APPLICATION FOR
                                            MOTION FOR RELEASE
15   IMAAD SHAH ZUBERI,                     PENDING APPEAL TO BE HEARD
16                                          ON SHORTENED TIME
                Defendant.
17                                          The Honorable Virginia A. Phillips
18
                                            Current Hearing Date: June 7, 2021
19
                                            Requested Hearing Date: May 26, 2021
20                                          Time: 9:00 AM
21
22
23
24
25
26
27
28
      DECLARATION OF D. WARRINGTON IN SUPPORT OF EX PARTE APP. FOR
                MOTION TO BE HEARD ON SHORTENED TIME
 Case 2:19-cr-00642-VAP Document 369-1 Filed 05/10/21 Page 2 of 3 Page ID #:7589



 1         I, David A. Warrington, declare as follows:
 2         1.     I am an attorney licensed to practice law in the Commonwealth of
 3   Virginia. I am admitted to the U.S. District Court for the Central District of California
 4   pro hac vice. I am Of Counsel with Kutak Rock LLP, counsel of record for Defendant
 5   Imaad Shah Zuberi in this matter. I have firsthand, personal knowledge of the facts set
 6   forth below and if called as a witness could competently testify thereto.
 7         2.     On May 10, 2021, Defendant Zuberi filed a Motion for Release Pending
 8   Appeal.
 9         3.     Good cause exists to hear this motion on shortened time at the May 26,
10   2021 hearing. Mr. Zuberi is set to report to Leavenworth, Kansas on June 18, 2021 to
11   serve his sentence. The conditions of his bond require him to report to the U.S.
12   Marshals in California and be transported by the Bureau of Prisons to Leavenworth.
13   The distance from Los Angeles, California to Leavenworth, Kansas is approximately
14   1,600 miles. Hearing Mr. Zuberi’s Motion for Release Pending Appeal on a shorten
15   time schedule will allow adequate time for this Court’s decision, and a potential appeal
16   to the Ninth Circuit, if necessary, without resulting in Mr. Zuberi entering custody only
17   to be released during transport or quarantine should his motion be granted.
18         4.     The government will not be prejudiced by hearing the motion on shortened
19   time. The government will still have a full seven days to respond as if the motion were
20   to proceed on a normally noticed schedule. Both sides will benefit from having the
21   Court address Defendant’s Motion to Release Pending Appeal, and allowing time to
22   appeal if necessary.
23         5.     The current requested hearing date for Mr. Zuberi’s motion in this Court is
24   June 7, 2021, which is eleven days from his report date. The Ninth Circuit’s briefing
25   schedule for release pending appeal is ten days for an opposition and then seven days
26   for reply.
27
28
                                   1
       DECLARATION OF D. WARRINGTON IN SUPPORT OF EX PARTE APP. FOR
                 MOTION TO BE HEARD ON SHORTENED TIME
 Case 2:19-cr-00642-VAP Document 369-1 Filed 05/10/21 Page 3 of 3 Page ID #:7590



 1         6.     Prior to filing this ex parte application, counsel for Zuberi notified the
 2   government and asked whether they opposed the request. The government responded
 3   that it opposes and objects to Zuberi’s motion for expedited briefing and hearing on his
 4   motion for bond pending appeal.
 5         I declare under penalty of perjury under the laws of the United States and the
 6   State of California that the foregoing is true and correct.
 7         Executed this 10th day of May 2021 in Centreville, Virginia.
 8
 9
                                                       David A. Warrington
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   2
       DECLARATION OF D. WARRINGTON IN SUPPORT OF EX PARTE APP. FOR
                 MOTION TO BE HEARD ON SHORTENED TIME
